TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00616-CR



                             Cedric Cornelius Greene, Appellant

                                               v.

                                 The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 55,273, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant’s motion to withdraw appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: March 4, 2004

Do Not Publish